DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of the first antireflection structure comprises a first graded-index layer, a conductive layer and a second graded-index layer which are successively stacked; the first graded-index layer comprises at least two first sublayers, and the second graded-index layer comprises at least two second sublayers; in a direction in which the first graded-index layer points to the conductive layer, refractive indexes of the at least two first sublayers in the first graded-index layer successively increase, and refractive indexes of the at least two second sublayers in the second graded-index layer successively decrease; a refractive index of a first sublayer adjacent to the conductive layer is less than or equal to a refractive index of the conductive layer; and a refractive index of a second sublayer adjacent to the conductive layer is less than or equal to the refractive index of the conductive layer; and the second antireflection structure comprises a third graded-index layer, a first dielectric layer and a fourth graded-index graded layer which are successively stacked; the third graded-index layer comprises at least one third sublayer, and the fourth graded-index layer comprises at least two fourth sublayers; in a direction in which the third graded-index layer points to the first dielectric layer, refractive indexes of the at least two fourth sublayers in the fourth graded-index layer successively decrease; a refractive index of a third sublayer adjacent to the first dielectric layer is less than or equal to a refractive index of the first dielectric layer, and a refractive index of a third sublayer close to the display functional layer is greater than or equal to a refractive index of a second sublayer far from the display functional layer; and a refractive index of a fourth sublayer adjacent to the first dielectric layer is less than or equal to the refractive index of the first dielectric layer. The prior art does not disclose or suggest the preparation method of claim 16, in particular the limitations of the first antireflection structure comprises a first graded-index layer, a conductive layer and a second graded-index layer which are successively stacked; the first graded-index layer comprises at least two first sublayers, and the second graded-index layer comprises at least two second sublayers; in a direction in which the first graded-index layer points to the conductive layer, refractive indexes of the at least two first sublayers in the first graded-index layer successively increase, and refractive indexes of the at least two second sublayers in the second graded-index layer successively decrease; a refractive index of a first sublayer adjacent to the conductive layer is less than or equal to a refractive index of the conductive layer; and a refractive index of a second sublayer adjacent to the conductive layer is less than or equal to the refractive index of the conductive layer; and the second antireflection structure comprises a third graded-index layer, a first dielectric layer and a fourth graded-index graded layer which are successively stacked; the third graded-index layer comprises at least one third sublayer, and the fourth graded-index layer comprises at least two fourth sublayers; in a direction in which the third graded-index layer points to the first dielectric layer, refractive indexes of the at least two fourth sublayers in the fourth graded-index layer successively decrease; a refractive index of a third sublayer adjacent to the first dielectric layer is less than or equal to a refractive index of the first dielectric layer, and a refractive index of a third sublayer closest to the first antireflection structure is greater than or equal to a refractive index of a film layer adjacent to the third sublayer and close to the first antireflection structure; and a refractive index of a fourth sublayer adjacent to the first dielectric layer is less than or equal to the refractive index of the first dielectric layer.
The closely related prior art, Chang et al. (US 20090297877) a display device, comprising: a display panel (“liquid crystal display”; section 0028), wherein the display panel comprises a driving substrate (S) and a display functional layer (liquid crystal layer from the liquid crystal display) located on a side of the driving substrate; and a first antireflection structure (combinations of 1-9 and C1-C8) and a second antireflection structure (combinations of 1-9 and C1-C8) successively stacked on a side of the display functional layer facing away from the driving substrate.
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of the first antireflection structure comprises a first graded-index layer, a conductive layer and a second graded-index layer which are successively stacked; the first graded-index layer comprises at least two first sublayers, and the second graded-index layer comprises at least two second sublayers; in a direction in which the first graded-index layer points to the conductive layer, refractive indexes of the at least two first sublayers in the first graded-index layer successively increase, and refractive indexes of the at least two second sublayers in the second graded-index layer successively decrease; a refractive index of a first sublayer adjacent to the conductive layer is less than or equal to a refractive index of the conductive layer; and a refractive index of a second sublayer adjacent to the conductive layer is less than or equal to the refractive index of the conductive layer; and the second antireflection structure comprises a third graded-index layer, a first dielectric layer and a fourth graded-index graded layer which are successively stacked; the third graded-index layer comprises at least one third sublayer, and the fourth graded-index layer comprises at least two fourth sublayers; in a direction in which the third graded-index layer points to the first dielectric layer, refractive indexes of the at least two fourth sublayers in the fourth graded-index layer successively decrease; a refractive index of a third sublayer adjacent to the first dielectric layer is less than or equal to a refractive index of the first dielectric layer, and a refractive index of a third sublayer close to the display functional layer is greater than or equal to a refractive index of a second sublayer far from the display functional layer; and a refractive index of a fourth sublayer adjacent to the first dielectric layer is less than or equal to the refractive index of the first dielectric layer. Claim 1 is therefore allowed, as are dependent claims 2-15. The prior art does not disclose or suggest the preparation method of claim 16, in particular the limitations of the first antireflection structure comprises a first graded-index layer, a conductive layer and a second graded-index layer which are successively stacked; the first graded-index layer comprises at least two first sublayers, and the second graded-index layer comprises at least two second sublayers; in a direction in which the first graded-index layer points to the conductive layer, refractive indexes of the at least two first sublayers in the first graded-index layer successively increase, and refractive indexes of the at least two second sublayers in the second graded-index layer successively decrease; a refractive index of a first sublayer adjacent to the conductive layer is less than or equal to a refractive index of the conductive layer; and a refractive index of a second sublayer adjacent to the conductive layer is less than or equal to the refractive index of the conductive layer; and the second antireflection structure comprises a third graded-index layer, a first dielectric layer and a fourth graded-index graded layer which are successively stacked; the third graded-index layer comprises at least one third sublayer, and the fourth graded-index layer comprises at least two fourth sublayers; in a direction in which the third graded-index layer points to the first dielectric layer, refractive indexes of the at least two fourth sublayers in the fourth graded-index layer successively decrease; a refractive index of a third sublayer adjacent to the first dielectric layer is less than or equal to a refractive index of the first dielectric layer, and a refractive index of a third sublayer closest to the first antireflection structure is greater than or equal to a refractive index of a film layer adjacent to the third sublayer and close to the first antireflection structure; and a refractive index of a fourth sublayer adjacent to the first dielectric layer is less than or equal to the refractive index of the first dielectric layer. Claim 16 is therefore allowed, as are dependent claims 17-20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871